internal_revenue_service number release date index number ------------------- ------------------------------ -------------------- ---------------------------------- re --------------------------------------------------- ------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip - plr-103091-04 date date ------- -------- ---------------------------------------------- legend parent --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- subsidiary --------------------------------------------------------------------------------------------------------------------- holding_company company year x y z bank month month year date ----------------------------- ----------------------- ----------------- --------------- ------------ ----------- ------- ------ --------- --------- --------- --------- ---------------- ---------------- ------------------- ----------------------- ------------------------- -------------------------- plr-103091-04 date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured state a broker dear -------------- the taxpayers requesting a ruling that the delivery of borrowed shares in satisfaction of the financial contracts will not cause subsidiary to recognize gain on the financial contracts the delivery of borrowed shares does not give rise to constructive sales of the financial contracts under sec_1259 and the delivery of borrowed shares and the retention of the existing shares results in gain recognition under sec_1259 equal to the excess of the fair_market_value of the existing shares over subsidiary’s basis in the existing shares facts parent acquired approximately x shares of company common_stock in year parent entered into two transactions collectively the financial contracts with bank pursuant to which parent under certain circumstances agreed to deliver approximately x unencumbered company shares to bank on specified dates in month financial arrangement and month financial arrangement of year in exchange for a this letter responds to your submission filed on behalf of parent and subsidiary ---------------------------------------------- ---------- plr-103091-04 specified amount of cash the financial contracts were governed by a single master stock purchase agreement dated date between parent and bank certain terms relevant to each transaction such as the number of shares the delivery dates and the mechanism for determining the price per share were established in two separate transaction confirmations signed by parent and bank on date and date each of the financial contracts provided for ten maturity dates on successive business days parent’s obligation to transfer any company shares pursuant to the financial contracts and the amount of cash to be paid to parent for such shares was determined by reference to the closing price of company shares the settlement price on the maturity dates parent would deliver approximately one-tenth of the total shares specified if the settlement price was either i equal to or greater than the threshold appreciation price or ii less than or equal to the downside protection threshold price if the settlement price had been equal to or greater than the relevant threshold appreciation price parent would have been entitled to receive an amount equal to the threshold appreciation price per share transferred if as turned out to be the case the settlement price was equal to or less than the relevant downside protection threshold price parent was entitled to and did receive an amount equal to the downside protection threshold price per share transferred if the settlement price had been greater than the downside protection threshold price but less than the threshold appreciation price then there would have been no share transfer or cash payment parent had an option to obtain an advance from bank neither parent nor any assignee exercised this option the financial contracts also provided that any amounts advanced to parent or its assignee could be refunded by parent or its assignee prior to the settlement of the financial contracts if parent or its assignee had exercised the option to obtain an advance and if such advance had not been refunded prior to settlement the amount payable by bank under the financial contracts would have been reduced to take into account the amount of any such advance in addition if an advance had remained outstanding and not refunded and the settlement price had been greater than the downside protection threshold price but less than the threshold appreciation price parent would have been required to transfer to bank an amount of shares equal to the value of the outstanding advance financial arrangement applied to a total of approximately y shares of company the maturity dates specified for financial arrangement were a period of ten consecutive business days beginning date the downside protection threshold price was approximately dollar_figurea per share which represented the price of company shares on date and the threshold appreciation price was approximately dollar_figureb per share financial arrangement applied to a total of approximately z shares of company the maturity dates specified for financial arrangement were a period of ten consecutive business days beginning date the downside protection threshold price was approximately dollar_figurec per share which represented the price of company shares on date and the threshold appreciation price was approximately dollar_figured per share to secure the obligations of parent under financial arrangement parent plr-103091-04 pledged approximately y of its company shares to bank the y existing shares to secure the obligations of parent under financial arrangment parent pledged approximately z of its company shares the z existing shares and collectively with the y existing shares the existing shares throughout the term of the financial contracts parent retained the voting rights and the right to receive any normal quarterly dividends on the existing shares in addition bank did not have the right to sell lend pledge rehypothecate assign or invest in its business any of the existing shares unless parent was in default under the agreements parent was not in default at any time during the term of the financial contracts and bank did not retransfer or rehypothecate any of the existing shares so long as parent was not in default on its obligations in connection with the financial contracts parent had the right to obtain the release of the existing shares by substituting cash or other_securities the existing shares were held by bank in book entry form as of date parent transferred all of the existing shares and assigned all of its rights and obligations in connection with the financial contracts to subsidiary subsidiary is a newly formed wholly-owned subsidiary of holding_company a state a corporation which is a wholly-owned subsidiary of parent parent is the common parent of an affiliated_group of which holding_company and subsidiary are members subsidiary had the unrestricted legal right to deliver any company common_stock as long as it was not subject_to certain restrictions on transfer to satisfy its obligations under the financial contracts as explained above since the settlement price was in both financial arrangement and financial arrangment less than the downside protection threshold price subsidiary was obligated to and did transfer a number of company shares to bank in addition since the settlement price was in each case less than the downside protection threshold price and since neither parent nor subsidiary obtained an advance under the financial contracts subsidiary was entitled to and did receive a payment from bank equal to the relevant downside protection threshold price per company share transferred to bank under the financial contracts on date prior to date subsidiary entered into a securities_lending agreement the securities loan agreement with broker pursuant to the securities loan agreement broker lent to subsidiary a number of company shares equal to the aggregate number of shares that subsidiary had agreed to transfer to bank under the financial contracts the borrowed shares the borrowed shares were represented by two separate confirmations the first confirmation reflected a settlement_date of date and applied to approximately y borrowed shares represented by physical share certificates that were delivered to bank on behalf of subsidiary in settlement of financial arrangement the second confirmation reflected a settlement_date of date and applied to approximately z borrowed shares represented by physical share certificates that were delivered to bank on behalf of subsidiary in settlement of financial arrangement all of the borrowed shares transferred to bank were in the form of physical share certificates upon termination of the securities loan agreement subsidiary will be obligated to return a number of company shares equal to the number plr-103091-04 of borrowed shares subsidiary has the unrestricted legal right to deliver any company shares to satisfy its repayment obligation under the securities loan agreement subsidiary satisfied its obligations under the financial contracts to deliver company shares to bank by delivering the appropriate number of borrowed shares law and analysis a short_sale is not defined in the code or regulations but is described in case law as the sale of borrowed stock see 269_us_443 46_sct_152 sec_1_1233-1 of the income_tax regulations provides that for income_tax purposes a short_sale is not deemed to be consummated until delivery of property to close the short_sale pursuant to ' a if the short_sale is made through a broker and the broker borrows property to make a delivery the short_sale is not deemed to be consummated until the obligation of the seller created by the short_sale is finally discharged by delivery of property to the broker to replace the property borrowed by the broker revrul_2004_15 2004_8_irb_515 describes a situation where a taxpayer with an existing short_sale satisfies his obligation to the broker for the existing short_sale by causing a second broker to transfer shares borrowed from the second broker to the first broker the revenue_ruling holds that the transfer of the borrowed shares does not close the short_sale revrul_2004_15 indicates that the obligation of the selling taxpayer is not finally discharged by the delivery of borrowed property to the broker and the short seller will not realize gain_or_loss on the short_sale until it delivers shares to satisfy his obligation to the second lender case law supports the view that a short_sale is not closed by the delivery of borrowed stock see h s 42_bta_830 sec_1259 provides that if there is a constructive_sale of an appreciated_financial_position afp the taxpayer must recognize gain as if the position were sold assigned or otherwise terminated at its fair_market_value on the date of the constructive_sale an afp is defined in ' b to include a position with respect to stock if there would be gain were the position sold assigned or otherwise terminated at its fair_market_value sec_1259 treats a taxpayer as having made a constructive_sale of an afp if the taxpayer enters into a short_sale of the same or substantially_identical_property likewise sec_1259 treats a taxpayer as having made a constructive_sale of an afp that is a short_sale or a contract described in sec_1259 or c if the taxpayer acquires the same or substantially_identical_property sec_1259 describes a futures or forward_contract a forward_contract is defined in sec_1259 as a contract to deliver a substantially fixed amount of property for a substantially fixed price if subsidiary had delivered the existing shares or other shares that it owned to satisfy its obligations under the financial contracts subsidiary would have recognized plr-103091-04 gain equal to the excess of the relevant downside protection threshold price under the financial contracts over its basis in the shares delivered however by delivering the borrowed shares to satisfy its obligations under the financial contracts subsidiary has entered into a short_sale of company shares although the price at which the borrowed shares were sold was predetermined there is no authority indicating that a short_sale cannot occur at a price other than the current market price as noted above a short_sale is not deemed to be consummated and gain is not recognized until the obligation of the taxpayer created by the short_sale is finally discharged by delivery of property to close the short_sale see sec_1_1233-1 revrul_2004_15 at this time subsidiary has not delivered shares to broker so the short_sale remains open and no gain has yet been recognized the borrowing of shares by subsidiary from broker does not trigger gain under sec_1259 sec_1259 applies where a taxpayer holds an appreciated contract described in sec_1259 and acquires the same or substantially_identical_property sec_1259 applies to a forward_contract which is defined in sec_1259 as a contract to deliver a substantially fixed amount of property for a substantially fixed price assuming the financial contracts are treated as a contract described in sec_1259 subsidiary would recognize gain if it acquired the same or substantially_identical_property subsidiary has not acquired any substantially_identical_property it has only borrowed property therefore subsidiary does not recognize gain under sec_1259 however entering into a short_sale while holding the existing shares does trigger gain under sec_1259 the existing shares are an appreciated_financial_position and as stated above the delivery of borrowed shares in satisfaction of the financial contracts constitutes entering into a short_sale therefore subsidiary recognizes gain as if the existing shares were sold for their fair_market_value the amount of gain recognized is equal to the excess of the fair_market_value of the existing shares over subsidiary’s basis in the existing shares conclusion based on the information submitted and representations made we conclude that the delivery of borrowed shares in satisfaction of the financial contracts will not cause subsidiary to recognize gain on the financial contracts the delivery of borrowed shares did not give rise to constructive sales of the financial contracts under sec_1259 and the delivery of borrowed shares and the retention of the existing shares resulted in gain recognition under sec_1259 equal to the excess of the fair_market_value of the existing shares over subsidiary’s basis in the existing shares plr-103091-04 we express no opinion regarding the tax implications of the transfer of the existing shares and the assignment of parent’s rights and obligations in connection with the financial contracts to subsidiary this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ________________________ patrick e white senior counsel branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
